 In the Matter of ZENITH OPTICAL COMPANYandAMERICAN FLINTGLASS WORKERS' UNION OF NORTH AMERICA, A. F. OF L.Case No. 9-R-1600.-Decided November 27, 19!4Messrs. E. A. MarshallandJ. A. Wills,of Huntington, W. Va., forthe Company.Mr. Edward Shay,of Star City, W. Va., for the A. F. of L.Mr. B. T. Wolford,of Huntington, W. Va., for the C. I. O.Mr. Louis R. Mercado,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by American Flint Glass Workers' Unionof North America, A. F. of L., herein called the A. F. of L., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Zenith Optical Company, Huntington, WestVirginia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJames A. Shaw, Trial Examiner. Said hearing was held at Hunting-ton,West Virginia, on October 20,1944. The United Optical Workers'Union, Local 1326-C. I. 0., herein called the C. I. 0., filed a motionto intervene with the Regional Director prior to the hearing, whichmotion was referred to the Trial Examiner for consideration at thehearing.The motion was granted by the Trial Examiner. The Com-pany, the A. F. of L., and the C. I. O. appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties-wereafforded an opportunity to file briefs with the Board. -Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTU1.THE BUSINESS OF THE COMPANYThe Company is a partnership engaged in the business of processingoptical glass 1 for the United States Army and Navy and in the1The processing consistschiefly ofgrinding the optical glass59 N. L. R. B., No. 116.593. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacture of glass for radio and radar tubes in separate plantslocated in Huntington, West Virginia.The Company's optical glassprocessing operations are conducted in a plant comprising 3 buildingswhere about 900 persons, largely unskilled, are employed ; these opera-tions are regarded strictly as a wartime industry.During the past12-month period the Company delivered processed optical glass,valued in excess of $500,000, to the Army and Navy at points outsidethe State of West Virginia.The Company's glass manufacturing business was started as apermanent venture in May 1944, in a separate building on ThirteenthStreet in Huntington, West Virginia, where about 28 persons, mostlyhighly skilled, are employed.2During the past 12-month periodthe Company purchased, for its glass manufacturing operations, ma-terials consisting chiefly of sand, soda ash, lime, and other chemicals,valued in excess of $10,000, of which 90 percent originated from pointsoutside the State of West Virginia; during the same period it soldmanufactured glass products valued in excess of $10,000, of which90 percent was delivered to points outside the State of West Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmerican Flint Glass Workers' Union'of North America, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.United OpticalWorkers' Union Local 1326, affiliated with theCongress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the A. F. of L.as the exclusive representative of the production and maintenanceemployees engaged in the glass manufacturing enterprise at theCompany's Thirteenth Street plant, on the ground that it had acontract with the C. I. O. which covered all of its employees.TheCompany indicated that if the A. F. of L. were certified by the Boardin an appropriate unit, it would grant recognition.The C. I. O. has represented the Company's employees engaged inthe grinding and processing of optical glass since September 29, 1943,at which time the C. I. O. and the Company entered into a contractwhereby the Company recognized the C. I. O. as the exclusive bar-gaining representative "for all, its employees in its Huntington, West2Minor reclamation work is also carried on in the building in which theglass manufac-turing operations are conducted. ZENITH OPTICAL COMPANY595Virginia, plants."This contract expired in September 1944, and atthe time of the hearing, the C. I. 0. and the Company were still ne-gotiating a renewal thereof.At the time of its executing of thiscontract in September 1943, the Company had not contemplated thenew glassmanufacturing venture and in fact did not start theseoperations until more than 7 months later.Most of the employeesengaged in the Company's glass manufacturing operations are highlyskilled in that industry and only afew of the employees engaged inthe grinding of optical glass operations were transferred to the glassmanufacturing operations, where they were assigned to relativelyunskilled jobs.The C. 1. 0. contends that it represents all of the Com-pany's employees in both the grinding and manufacturing operations,by virtue of the contract and alleged prior history of bargaining andalso by virtue of its showing of a substantial interest in the unit pro-posed by the A. F. of L .-IUpon the entire record, we find that theCompany and the C. 1. 0. did not intend the provisions of the contractto cover employees of the Company in an entirely different industrywhich was not contemplated at the time the parties signed the con-tract, and that, in any event, the contract has terminated and is nota bar to this proceeding.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the A. F. of L. represents a substantialnumber of employees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe A. F. of L. contends that the appropriate unit should consistof all the Company's production and maintenance employees in itsglass manufacturing operations in the Thirteenth Street plant, exclu-sive of clerical and supervisory employees.The C. I. 0. contends thatthe appropriate unit should consist of all the Company's productionand maintenance employees in both its optical glass processing andglass manufacturing operations, exclusive of supervisory employees.The Company takes no position on the unit.The evidence establishes that the Company's optical glass processingoperations are purely a wartime industry, carried on by unskilled8The Regional Director reported that the C I. O. submitted 13 cards, all of which boreapparently genuine original signaturesThe names of 11 persons appearing on the cardswere listed on the Company's pay roll of October 3, 1944.The cards were dated:1943, 3;1944. 3;undated 6.'The Regional Director reported that the A.F. of L. submitted 27 cards all of whichbore,apparently genuine original signatures;that the names of 21 persons appearing onthe cards were listed on the Company's pay roll of October 3, 1944, which contained thenames of 30 employees in the appropriate unit ; and that the cards were dated September1944, 6; August 1944,7; undated, 8. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, and will be abandoned after the war. The Company's glassmanufacturing is a separate business venture and is intended to con-tinue after the war. It is an industry distinct from the optical glassgrinding operations and requires highly skilled employees whose in-terests are entirely different from the employees engaged in the grind-ing operations.As previously indicated, the contract of the C. I. O.with the Company was not intended to cover the employees engagedin the Company's glass manufacturing venture and it does not indicatea previous bargaining history.The maintenance employees of the Company in its Thirtieth Streetglass manufacturing plant spend much of their time in adjusting andrepairing the machinery of the plant and their interests are the sameas those of the production employees.We shall include them in theunit.We find that all of the Company's production and maintenanceemployees engaged in the manufacture of glass at the ThirteenthStreet plant in Huntington, West Virginia, but excluding clericalemployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Zenith OpticalGlass Company, Huntington, West Virginia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region acting inthismatter as agent for the National Labor Relations Board, and ZENITH OPTICAL COMPANY1597subject to Article III, Sections 10 and 11,of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction,including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by American Flint GlassWorkers'Union of NorthAmerica, A. F. of L., or by United Optical Workers' Union, Local1326-C.I.0., for the purposes of collective bargaining,or by neither.